 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES B. JONES,                                    Case No.: 1:16-cv-01335-DAD-JLT (PC)

12                        Plaintiff,                       ORDER DENYING MOTION FOR
                                                           APPOINTMENT OF COUNSEL
13            v.
                                                           (Doc. #47)
14    R. SPEIDELL, et al.,

15                        Defendants.

16

17           On September 25, 2019, Plaintiff Charles B. Jones filed a motion seeking the appointment

18   of counsel. (Doc. 47.) Plaintiffs do not have a constitutional right to appointed counsel in section

19   1983 actions, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot

20   require an attorney to represent plaintiffs under 28 U.S.C. § 1915(e)(1). See Mallard v. U.S. Dist.

21   Court, 490 U.S. 296, 304-05 (1989). However, in “exceptional circumstances,” the Court may

22   request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at
     1525.
23
             The Court will seek volunteer counsel only in extraordinary cases. In determining
24
     whether “exceptional circumstances exist, a district court must evaluate both the likelihood of
25
     success on the merits [and] the ability of the [petitioner] to articulate his claims pro se in light of
26
     the complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
27
             In the present case, the Court does not find the required exceptional circumstances. Even
28
 1   if it is assumed that Plaintiff is not well versed in the law and that he has made serious allegations

 2   that, if proven, would entitle him to relief, his case is not extraordinary. The Court is faced with
     similar cases almost daily. In addition, at this early stage in the proceedings, the Court cannot
 3
     determine whether Plaintiff is likely to succeed on the merits; and, based on a review of the
 4
     records in this case, the Court does not find that Plaintiff cannot adequately articulate his claims.
 5
     See id.
 6
               In response to Plaintiff’s concern that recurring health problems may hinder his ability to
 7
     reply to orders of the Court in a timely manner, the Court notes that Plaintiff may seek reasonable
 8
     extensions of time as necessary to respond to Court orders. The Court routinely grants extensions
 9
     of time upon showings of good cause, which may include a health issue that hinders a party’s
10
     ability to timely respond to an order.
11
               For the foregoing reasons, Plaintiff’s motion for the appointment of counsel is DENIED
12
     without prejudice.
13

14   IT IS SO ORDERED.
15
        Dated:       October 9, 2019                             /s/ Jennifer L. Thurston
16                                                        UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26
27

28
                                                         2
